Citation Nr: 1435570	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  05-39 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected left knee osteoarthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active service from September 1963 to September 1966. 

This case came to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the RO in Philadelphia, Pennsylvania.

The Board denied this claim at issue in a June 25, 2013 decision, finding that the Veteran had failed to report for a scheduled March 2013 VA examination.

The Board since has learned, however, that in April 2013, the Veteran had informed the RO that he did not receive notice of his VA examination, and requested that the examination be rescheduled before the issuance of that prior decision.  The Board is thus vacating that prior Board decision, and remanding this claim to the Agency of Original Jurisdiction (AOJ) to reschedule the VA examination.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

On June 25, 2013 the Board issued a decision denying this claim for an increased rating for service-connected left knee osteoarthritis.  At the time that decision was issued the Board believed that the Veteran had failed to report for a VA examination that was scheduled in connection with his appeal, and that he had not submitted good cause for this failure.

However, since then, the RO has notified the Board that in April 2013, it received two telephone calls from the Veteran, to the effect that he did not report for his VA examination because he did not receive a letter informing him of the scheduled date and time of his examination.  

As there is evidence in the claims file indicating that the Veteran had good cause for his failure to report for his scheduled VA examination, and had requested that his examination be rescheduled, but was not provided this requested examination, in order to prevent prejudicing him in this appeal and preserve his procedural due process rights and afford his claim every possible consideration, the Board's decision of June 25, 2013 is hereby VACATED.  38 U.S.C.A. § 7104(a).


REMAND

The Veteran contends that his service-connected left knee disability is more disabling than currently evaluated.

This case must be remanded for a VA examination to determine the current level of severity of the service-connected left knee disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

The appellant is advised that governing regulation provides that when a Veteran fails to report for an examination scheduled in connection with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655(b); Kyhn v. Shinseki, 24 Vet. App. 228 (2011). 

Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that during the pendency of this appeal, the RO has been adjudicating other claims, and associating additional evidence with the Veteran's electronic Virtual VA and VBMS folder.  A review of the RO's January 2014 rating decision suggests that the record currently before the Board does not include all of the evidence and procedural documents referenced in that decision.  On remand, the AOJ should attempt to consolidate any temporary file that may exist with the claims file (paper or electronic).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant ongoing VA treatment records relating to the service-connected left knee disability.

2.  Schedule an appropriate VA compensation examination to reassess the severity of the Veteran's service-connected left knee disability.  This includes, but is not limited to, determining his range of motion on flexion and extension, whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination, and whether there is recurrent subluxation or lateral instability, ankylosis, etc.  All necessary tests should be conducted.

The claims file must be provided to and reviewed by the examiner for the pertinent medical and other history. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

The Veteran is hereby advised that failure to report for this examination, without good cause, will have detrimental consequences on his claim.  See 38 C.F.R. § 3.655(b). 

3.  Attempt to consolidate any temporary file that may exist with the claims file (paper or electronic), and readjudicate the claim for an increased rating for the service-connected left knee disability, in light of all additional evidence received since the March 2013 supplemental statement of the case.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



